              Case 1:11-cv-06616-RKE Document 95-2 Filed 10/30/20 Page 1 of 2
PORT
AUTHORITY
NVNJ
AIR LAND RAIL SEA



     VIA EMAIL (yoelweisshaus@gmail.com)

     October 21, 2020

     Yoel Weisshaus
     235 Milford Avenue
     Apt 2E
     New Milford
     New Jersey 07646


                          Re: Weisshaus v. The Port Authority of New York & New Jersey
                             11 Civ. 6616 (RKE)


     Dear Mr. Weisshaus:
         This is to confirm that on October 20, 2020, I sent you via email the entire Engineer ‘s
     Contract for the Bayonne Bridge reconstruction. Due to the size of the document it could not be
     sent in one email, so it was broken down into three parts containing the first, second and third
     portions of that document in order.
          Today I emailed to you the cost documents for the Skyway, Wittpenn construction of the
     Lincoln Tunnel Access project costs relating to the Pulaski Bridge and New Road for 2017-2020
     by year. Again, these documents could not be sent as one email. These documents are identified
     in the four emails as follows:
            2017: LT Access Payment Breakdown to 3/31/17
                      NJDT letter 5/1/17 certifying qualified costs for the Pulaski Skyway
                      NJDT letter 5/1/17 certifying qualified costs for the New Road
            2018: LT Access Payment Breakdown 1st qr. 2018
                       LT Access Payment Breakdown 2d qr. 2018
                       NJDT letter 8/1/18 certifying qualified costs
            2019: LT Access Payment Breakdown 3d qr. 2019
                       NJDT letter 11/5/19 certifying qualified costs Wittpenn Bridge
                       NJDT letter 8/9/19 certifying qualified costs Pulaski Skyway,
                       Wittpenn & New Road



          4 World Trade Center l 150 Greenwich Street,24 Floor l New York, NY 10007 l T: 212-435-3434 l F: 212-435-3468 l kmiller@panynj.gov
               Case 1:11-cv-06616-RKE Document 95-2 Filed 10/30/20 Page 2 of 2
PORT
   -
AUTHORITY
NVNJ
AIR LAND RAIL SEA



              2020: LT Access Payment Breakdown 1srt qr. 2020
                       NJDT letter 6/26/20 certifying costs New Road
                       NJDT letter 6/26/20 certifying costs Pulaski Skyway, Wittpenn & New Road
            These costs were incurred pursuant to the Program Management Agreement between
     NJDT and the Port Authority which was provided to you on September 23. I am advised that
     these documents are the complete record of the billing.




                                                                                            Very truly yours,
                                                                                              /S/
                                                                                             Kathleen Gill Miller
     KGM:kc




       4 World Trade Center l 150 Greenwich Street, 24th Floor l New York, NY 10007 l T: 212-435-3431 l F: 212-435-3834 l NAME: kmiller@panynj.gov
